 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                 NORTHERN DISTRICT OF CALIFORNIA
10

11   LUNELL GAMBLE, on behalf of herself as               Case No. 17-cv-06621-YGR
     well as a class of similarly situated individuals,
12                                                        [PROPOSED] ORDER DENYING
                     Plaintiffs,                          PLAINTIFFS’ ADMINISTRATIVE
13                                                        MOTION TO CONTINUE DATE FOR
             vs.                                          SUBSEQUENT CASE MANAGEMENT
14                                                        CONFERENCE
     KAISER FOUNDATION HEALTH PLAN,
15   INC; KAISER FOUNDATION HOSPITALS,
     INC.; and THE PERMANENTE MEDICAL                     Judge      Hon. Yvonne Gonzalez Rogers
16   GROUP; all doing business as KAISER                  Courtroom: 1
     PERMANENTE MEDICAL CARE
17   PROGRAM,
18                  Defendants.
19

20

21

22

23

24

25

26

27

28
     Case No. 17-cv-06621-YGR                                          [PROPOSED] ORDER DENYING
                                                               PLAINTIFFS’ ADMINISTRATIVE MOTION
     88734548.1
 1           Upon consideration of Plaintiffs’ Administrative Motion to Continue Date for Subsequent
 2   Case Management Conference (Dkt. No. 154), the related papers, Defendants’ opposition
 3   thereto, and the pleadings and records on file:
 4           The Court finds that good cause does not exist to continue the Case Management
 5   Conference set for March 2, 2020 (Dkt. No. 153) and DENIES Plaintiffs’ Administrative Motion
 6   in its entirety. This terminates Docket No. 154.
 7           IT IS SO ORDERED.
 8
        Dated: February 20, 2020                   _________________________________________
 9                                                        YVONNE GONZALEZ ROGERS
                                                          United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case No. 17-cv-06621-YGR                          -1-           [PROPOSED] ORDER DENYING
                                                             PLAINTIFFS’ ADMINISTRATIVE MOTION
     88734548.1
